Citation Nr: 0919125	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.   Entitlement to service connection for a prostate 
disability, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for a bladder 
disability, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for kidney stones, 
claimed as due to exposure to herbicides.

4.  Entitlement to service connection for a hernia, claimed 
as due to exposure to herbicides.

5.  Entitlement to service connection for a heart disability, 
claimed as due to exposure to herbicides.

6.  Entitlement to service connection for a vision 
disability, claimed as due to exposure to herbicides.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to December 
1955 and from February 1956 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

The record reflects that the Veteran was scheduled for a 
hearing before a Veterans Law Judge in Washington, DC, in 
February 2009, but that he failed to report for the hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent evidence that relates a prostate 
disability to service or any incident of service, including 
exposure to herbicides in service.


2.  There is no competent evidence that relates a bladder 
disability to service or any incident of service, including 
exposure to herbicides in service.

3.  There is no competent evidence that relates kidney stones 
to service or any incident of service, including exposure to 
herbicides in service.
 
4.  There is no competent evidence that relates a hernia to 
service or any incident of service, including exposure to 
herbicides in service.
 
5.  There is no competent evidence that relates a heart 
disability to service or any incident of service, including 
exposure to herbicides in service.
 
6.  There is no competent evidence that relates a vision 
disability to service or any incident of service, including 
exposure to herbicides in service.  

7.  The Veteran has tinnitus that is etiologically related to 
in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Service connection for a prostate disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  Service connection for a bladder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

3.  Service connection for kidney stones is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Service connection for a hernia is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Service connection for a heart disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  Service connection for a vision disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 4.9 (2008).

7.  Service connection for tinnitus is warranted.  38 
U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In this decision, the Board grants service connection for 
tinnitus which represents a complete grant of the benefit 
sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, no discussion of VA's duties to notify and 
assist is required with respect to this issue.

With regard to the rest of the service connection issues on 
appeal, the RO provided the Veteran pre-adjudication notice 
by letters dated in February and March 2006.

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  Solicitation of medical 
opinions is not necessary with regard to his claims for a 
prostate disability, bladder disability, kidney stones, 
hernia, a heart disability and a vision disability, all 
claimed as due to herbicide exposure because (as discussed 
below) none of the claimed disorders are diseases associated 
with herbicide exposure.  There is also no evidence 
indicating that any of the claimed disorders may be 
associated with an established event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4)(C); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims at this time.

Factual Background

The Veteran contends that he is entitled to service 
connection for a prostate disability, bladder disability, 
kidney stones, hernia, a heart disability, and a vision 
disability as a result of herbicide (Agent Orange) exposure 
during his tour of duty in Vietnam   

The Veteran has confirmed service in Vietnam from August 1969 
to August 1970.

The service treatment records are negative for any disorders 
of the prostate, bladder, kidney, heart or a hernia.  In a 
December 1967 treatment record, the Veteran complained of 
burning and redness of the right eye with a diagnosis of 
conjunctivitis.  In a March 1969 treatment record, the 
Veteran complained of watery eyes.  He was diagnosed as 
having astigmatism with photophobia due to pterygyium.  In a 
January 1971 optometry record, it was noted that the 
Veteran's near vision was blurred.  An ocular condition was 
not found.         

Post-service medical treatment records show that in December 
1999, the Veteran suffered a myocardial infarction and 
underwent a coronary artery bypass graft.  

Medical treatment records from the US Naval Hospital show 
that the Veteran underwent surgery for a cataract of the 
right eye in July 2000.  He had a kidney stone extraction in 
June 2001.  In February 2004, he underwent surgical repair of 
an inguinal hernia.  In April 2004, he was diagnosed as 
having benign prostatic hypertrophy and in November 2004, he 
underwent surgery for a bladder outlet obstruction.

The Veteran underwent a VA audiology examination in November 
2006.  The examiner noted that the Veteran was diagnosed in 
service for bilateral hearing loss due to noise exposure.  
With regard to tinnitus, the veteran reported that he 
experiences a tin sound and then he is not able to understand 
speech.  The examiner concluded that the Veteran did not have 
clinically significant tinnitus.  

VA medical records dated in 2008 show diagnoses of benign 
hypertrophy of the prostate, chronic kidney disease, 
congestive heart failure, coronary artery disease, renal 
stones and cataracts.  

Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service. 38 U.S.C.A. § 1131. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Where a Veteran served for 90 days in active service, and 
certain chronic diseases, including cardiovascular-renal 
disease and nephritis become manifest to a degree of 10 
percent or more within one year from the date of separation 
from service, such disease may be service connected even 
though there is no evidence of such disease in service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.


A Veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii). When such a Veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Diseases to which the presumption applies are chloracne or 
other acneform diseases consistent with AL amyloidosis, 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  AL amyloidosis was added to the list effective May 
7, 2009.  74 Fed. Reg. 21258 (May 7, 2009).  

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service. 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

Prostate Disability, Bladder Disability, Kidney Stones, 
Hernia and Heart Disability

Since the veteran served in Vietnam, the Board will concede 
his exposure to Agent Orange.  However, the Board finds that 
the Veteran is not entitled to service connection on a 
presumptive basis because his diagnosed benign hypertrophy of 
the prostate, bladder outlet obstruction, kidney stones, 
inguinal hernia, and coronary artery disease are not diseases 
associated with herbicide exposure under 38 C.F.R. §§ 3.307, 
3.309.   

Additionally, the Veteran's service treatment records are 
negative for relevant complaints, symptoms, findings or 
diagnoses of a prostate disability, bladder disability, 
kidney stones, hernia or a heart disability.  Therefore, 
there is no indication that the Veteran's prostate 
disability, bladder disability, kidney stones, hernia, or 
heart disability was incurred in or aggravated by service.  
Furthermore, there are no medical opinions linking any of 
these disorders to service.  Service connection for a 
prostate disability, bladder disability, kidney stones, a 
hernia and a heart disability on a direct basis is not 
warranted.  

Moreover, the evidence of record provides that the onset of 
the Veteran's coronary artery disease and kidney stones was 
several years after service.  Therefore, the Veteran is not 
entitled to the presumption that coronary artery disease and 
kidney stones were incurred in service because neither 
disorder was manifested within one year from the Veteran's 
separation from service.

The Board concludes that the claims for service connection 
for a prostate disability, bladder disability, kidney stones, 
a hernia and a heart disability, to include as secondary to 
herbicide exposure must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  As the preponderance of 
the evidence is against the claims, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Vision Disability

Initially, the Board notes that the Veteran is not 
entitlement to service connection for defective vision on a 
presumptive basis because his currently diagnosed cataracts 
is not a disease associated with herbicide exposure under 38 
C.F.R. §§ 3.307, 3.309.   

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.

Based on the evidence above, the Board finds that the medical 
evidence in this case fails to establish the Veteran has a 
current vision disability related to service.  The Veteran 
was diagnosed as having astigmatism in service which is not a 
disease or injury within the meaning of applicable 
legislation, as discussed above.  The Veteran also received 
treatment on one occasion for conjunctivitis and was 
diagnosed with ptgerygim on one occasion; however, there was 
no additional treatment, findings or diagnosis of an eye 
condition during service.  The Veteran's currently diagnosed 
cataracts were not exhibited in service or for many years 
thereafter and there is no suggestion in the competent 
evidence that cataracts are otherwise related to active 
service.  In sum, there is no suggestion in the record that a 
chronic, acquired vision disability was present in service or 
is otherwise related to the Veteran's military service.  
Accordingly, service connection for a vision disability is 
denied.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 49.

Tinnitus

The RO has already conceded that the Veteran has been 
subjected to acoustic trauma in service when service 
connection for hearing loss caused by noise exposure during 
service was granted.  The Veteran has described chronic 
ringing in his ears.  He is competent to describe his 
experience of humming in the ears.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  In spite of the November 2006 VA 
examiner's conclusion that the Veteran did not have 
clinically significant tinnitus, the medical evidence 
indicates that tinnitus is an inherently subjective disorder.  
Given such facts, the Board finds that the evidence is in at 
least equipoise as to whether the Veteran's tinnitus is 
etiologically related to his active service.  Upon resolution 
of all reasonable doubt in the Veteran's favor, the Board 
concludes that service connection is warranted for tinnitus.  
See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a prostate disability, claimed as due 
to exposure to herbicides, is denied.

Service connection for a bladder disability, claimed as due 
to exposure to herbicides, is denied.

Service connection for kidney stones, claimed as due to 
exposure to herbicides, is denied.

Service connection for a hernia, claimed as due to exposure 
to herbicides, is denied.

Service connection for a heart disability, claimed as due to 
exposure to herbicides, is denied.

Service connection for a vision disability, claimed as due to 
exposure to herbicides, is denied.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the payment of VA benefits.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


